DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-15 and 17-19 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
The prior art of record, taken alone or in combination, does not teach or suggest a separation assembly as recited by independent claim 1, comprising: . 
a turbine comprising a first axial end, a second axial end, and a plurality of vanes defining axially-extending channels between each of the plurality of vanes; 
the first axial end comprising a radially-extending structure that axially blocks the flow of the fluid through the first axial end, the second axial end being axially open such that fluid can flow unblocked axially through the second axial end; and 
the fluid flowing unblocked axially within the channels between the plurality of vanes from a bottom surface of the radially extending structure to the second axial end of the turbine. 
The prior art of record, taken alone or in combination, does not teach or suggest a turbine for a separation assembly as recited by independent claim 19, comprising: 
a first axial end comprising a radially-extending structure that axially blocks the flow of the fluid through the first axial end; 
a second axial end being axially open such that the fluid can flow unblocked axially through the second axial end; and 
a plurality of vanes defining axially-extending channels between each of the plurality of vanes; 
the fluid flowing unblocked axially within the channels between the plurality of vanes from a bottom surface of the radially extending structure to the second axial end of the turbine. the fluid causing the turbine to rotate about the center rotational axis. 
The prior art of record, taken alone or in combination, does not teach or suggest a method of making a turbine for a separation assembly as recited by independent claim 24, comprising the steps of: 
forming the turbine as a single-piece of material, the turbine comprising: 
a first axial; 
a second axial end; and 
a plurality of vanes extending axially relative to a center rotational axis from the first axial end to the second axial end, the plurality of vanes defining axially-extending channels between each of the plurality of vanes, the fluid flowing unblocked axially within the channels between the plurality of vanes. 
The prior art of record, taken alone or in combination, does not teach or suggest a separation assembly as recited by independent claim 26, comprising: 
a turbine positioned within a housing; 
the turbine comprising a first axial end, a second axial end, and a plurality of vanes defining axially-extending channels between each of the plurality of vanes; 
the first axial end comprising a radially-extending structure that axially blocks the flow of the fluid through the first axial end, the second axial end being axially open such that fluid can flow unblocked axially through the second axial end. 
The prior art of record, taken alone or in combination, does not teach or suggest a separation assembly as recited by independent claim 27, comprising: 
a turbine positioned within a housing and comprising a first axial end, a second axial end, and a plurality of vanes extending axially relative to the center rotational axis from the first axial end to the second axial end, the plurality of vanes defining axially-extending channels between each of the plurality of vanes; 
wherein: 
the plurality of vanes each have an impingement surface on a first side thereof and a backside on a second side thereof, wherein the impingement surface and the backside converge at an outer edge of the respective vane; 
the backside of each of the plurality of vanes comprises a drip-release edge; and 
the drip-release edge extends axially in a linear manner from a bottom edge of the respective vane and axially terminates at an area underneath where a jet is expelling the fluid onto the turbine. 
The prior art of record, taken alone or in combination, does not teach or suggest a separation assembly as recited by independent claim 29, comprising: 
a turbine positioned within a housing and comprising a first axial end, a second axial end, and a plurality of vanes defining axially-extending channels between each of the plurality of vanes; 
the first axial end comprising a radially-extending structure that axially blocks the flow of the fluid through the first axial end, the second axial end being axially open such that fluid can flow unblocked axially through the second axial end; and 
wherein the plurality of vanes extend linearly in the axial direction and do not extend outward tangentially or radially along the length of the plurality of vanes. 
Dependent claims 2-15, 17, 18, 20-23, 25, and 28 are considered allowable due to their respective dependence on allowed independent claims 1, 19, 24, and 27. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record in the Notice of References Cited (PTO-892) and not relied upon is considered pertinent to applicant’s disclosure.  They are the result of a search that includes the inventive concept and are considered pertinent to significant unclaimed features of the disclosed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                  /PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        May 31, 2022